                                                                                                                                                                                                                               !I
\.,   I

          AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                                     Pagel of!



                                                          UNITED STATES DISTRICT COURT
                                                                         SOUTHERN DISTRICT OF CALIFORNIA

                                     United States of America                                                                 JUDGMENT IN A CRIMINAL CASE
                                                           V.                                                                 (For Offenses Committed On or After November 1, 1987)


                                  Heidi Arlena Leon-De Jesus                                                                  Case Number: 3:19-mj-23690


                                                                                                                             Defendant's Attorney                            t' ii. ;.,,, 1\.-di_"'\)


                                                                                                                                                                      Ls,~.~~;I
                                                                                                                                                                             : u ,,:~'1'?'? !.   1



          REGISTRATION NO. 88887298

          THE DEFENDANT:
           l2l pleaded guilty to count( s) _l::.. .::.of::.. .::.C--=-o=m::..::p__:_la::::in=t:___ _ _ _ _ _ _ _ _ _ _f-St:Jlfic;.;.,L;::fi,:,''i;;..:<;:;,'-i;;;,li-i4DJ;;IS""'C:---~•:,,f·1..·'c.::--,;;c,"".'l'F---
           •   was found guilty to count(s)                                                                             cw '' "' u,,, .;,er OF ci;L1f'Cll'lNIA                                            ~11,:.:,::, I   ·y
                 after a plea of not guilty.                                                                        ····--·-
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                                 Nature of Offense                                                                                                Count Number(s)
          8:1325                                          ILLEGAL ENTRY (Misdemeanor)                                                                                      1
           •     The defendant has been found hot guilty on count(s)
                                                                                                                 -----------------~-
           •     Count(s)
                                  - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:
                                                 '·   /
                                                           TIME SERVED                                                • _________ days
                                                 1~


           l2l   Assessment: $ 10 WAIVED         l2l Fine: WAIVED
           l2l   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the   defendant's possession at the time of arrest upon their deportation or removal.
           D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                         Monday, September 9, 2019


                               ,/      1/]      1 /\            I   f7
          Received            //    /(,/Jlf [tii./_j(j
                            DUSM

                                                                                                                         UNITED STATES MAGISTRATE JUDGE



          Clerk's Office Copy                                                                                                                                                           3:19-mj-23690
